DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The elected Group I claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 4/15/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of various species is withdrawn.  
This application is in condition for allowance except for the presence of claims 21-34 directed to Groups that were non-elected without traverse.  Accordingly, claims 21-34 been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The claims have a priority date of the provisional application: 3/15/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/21, 7/10/20, 3/17/20 has been considered by the examiner.  Copies of those references lined through in the 3/17/20 IDS were not found in the file.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Floron Faries on 6/10/22.

The application has been amended as follows: 

In claim 8, delete “, and wherein the Janus GO nanosheets comprise Janus nanoparticles”

In claim 10, last line, delete “as Janus nanoparticles”

In claim 15, lines 7-8, delete “GO nanosheets comprising Janus nanoparticles” and insert ---nanoparticles comprising Janus GO nanosheets---

Cancel claims 21-34

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: synthesizing Janu materials using lamellar phases is not suggested or disclosed in the closes prior art of record.  Close prior art includes US 2019/0061943 that discloses interfacial modification of nanosheets to form Janus nanoparticles for oil recovery operation, however lamellar phase reactions are not suggested or disclosed, US 2017/0173546 that uses lamellar crystals to form Janus nanoparticles but those of the instant claims are not suggested or disclosed, US 7875654 that discloses emulsion phase formation of Janus particles, however lamellar phase reactions are not suggested or disclosed and US 2010/0314118 that discloses liquid crystal forming surfactants (these form lamellar phase structures in the fluid) used in oil treatment fluids, however forming Janus particles using such is not suggested or disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA BLAND/Primary Examiner, Art Unit 1766